Title: From Thomas Jefferson to Etienne Clavière, 16 August 1792
From: Jefferson, Thomas
To: Clavière, Étienne



Sir
Monticello Aug. 16. 1792.

Mr. Cassinave, a merchant, lately established at Baltimore, will have the honor of delivering you this letter. He supposes he can be instrumental in extending the use of French manufactures in the United states, if he can participate of the advantage of supplying your government in return with the flour and other productions of this country. Knowing that you see in it’s just point of view the connection which might take place to the advantage of both countries, and that commerce would be a main basis for it’s establishment, I take the liberty of asking you to hear the propositions of Mr. Cassinave, which done, yourself will be the best judge whether they may be nationally advantageous. Permit me to avail myself of the occasion this presents me of expressing to you the sincere pleasure with which I learnt your advancement to the ministry of France. The honour of your personal acquaintance, as well as that with your writings was a security to me that no opportunity would be omitted of multiplying those connections between our two countries which may be so useful to both. Accept I pray you the homage of my congratulations, and of those sentiments of profound respect and esteem with which I have the honor to be, Sir, your most obedient and most humble servt.

Th: Jefferson

